IN THE SUPR.EME COURT OF THE STATE OF NEVADA


                  CESAR MACIEL,                                             No. 85366
                  Appellant,
                  vs.
                  ESMERALDA MENDEZ.                                             ILE
                  Respondent.
                                                                             OCT 20 2022

                                                                        B




                                       ORDER DISMISSING APPEAL

                             This appeal was docketed on Septenaber 19, 2022, without
                 payment of the requisite filing fee. See NRAP 3(e). That same day, this
                 court issued a notice directing appellant to pay the required filing fee or
                 demonstrate compliance with NRAP 24 within 14 days. The notice advised
                 that failure to comply would result in the dismissal of this appeal. To date,
                 appellant has not pai.d the filing fee or otherwise responded to this court's
                 notice. Accordingly, this appeal is dismissed. See NRAP 3(a)(2).
                             It is so ORDERED.


                                                            CLERK OF THE SUPREME COURT
                                                            ELIZABETH A. BROWN

                                                            BY:      Jr-



                 cc:   Hon. Nadin Cutter, District Judge, Family Court Division
                       Cesar Maciel
                              11
                       Esmeralda Mendez
                       Eighth District Court Clerk.



 SUPREME COURT
      OF
    NEVADA



CLERK'S ORDER

    1947
                                                                               22 -